Per Curiam.

In the Court of Appeals, the defendant enumerated the following assignments of error:
“The court erred in admitting evidence of the plaintiff over the objection of the defendant.
“The court erred in its general charge to the jury.
“The verdict appears to be excessive and rendered under the influence of passion and prejudice.
“The verdict is excessive and is manifestly against the weight of the evidence and is not sustained by sufficient evidence.
“Other errors occurring during the trial prejudicial to the rights of the defendant.”
E. C. 2505.21 provides:
“ * * * All errors assigned and briefed shall be passed upon [by] the court.”
It is important that the Court of Appeals should have decided all assignments of claimed prejudicial error argued by brief, particularly in the area of plaintiff’s claim of defendant’s negligence as a matter of law, as well as defendant’s claim that plaintiff was contributorily negligent as a matter of law. Upon appeal, appellants had contended that such issues were jury questions.
Failure by the Court of Appeals to state its reasons for not passing upon all the assignments of error presented to it precludes this court from determining whether there was any merit to the claims of prejudicial error presented to the Court of Appeals by the assignments of error as a predicate to the appeal presented here.
There is no question that the Court of Appeals failed to perform its statutory obligation (E. C. 2505.21). Therefore, this court reverses the judgments of the Court of Appeals and remands the causes to that court for consideration of the assignments of error not passed upon.

Judgment accordingly.

O’Neill, C. J., Duncan, CoeRigan and Steen, JJ., concur.
Schneider and Leach, JJ., concur in part.
Heebert, J., dissents.